Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 1 of 9 PAGEID #: 719




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


 JULIE KELLY,                                            Civil Case No. 1:19-cv-00372

                     Plaintiff,                          District Judge Douglas R. Cole
                                                         Magistrate Judge Stephanie Bowman
 v.

 FIRST DATA CORPORATION,

                     Defendant.


             DEFENDANT FIRST DATA CORPORATION’S MEMORANDUM OF LAW
                 IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

             Defendant, First Data Corporation (First Data), by and through its undersigned counsel,

moves for summary judgment under Fed. R. Civ. P. 56 as to Count II of Plaintiff Julie Kelly’s

(Kelly) Complaint brought under the Americans with Disabilities Act, the sole remaining cause

of action. Kelly alleges that First Data discriminated against her under the ADA by failing to

provide a reasonable accommodation. The undisputed facts demonstrate that during the relevant

time period, Kelly did not suffer from a disability, Kelly never informed First Data she had a

disability, Kelly never requested First Data to provide a reasonable accommodation due to a

disability, and First Data never revoked or failed to provide an allegedly previously granted

accommodation for a disability. Accordingly, Kelly has no facts to meet the essential elements of

her ADA claim and First Data is entitled to judgement as a matter of law.

1.           PROCEDURAL HISTORY

             Following Kelly’s voluntary resignation from First Data in November 2017, she filed a

354-paragraph, eight-count complaint on May 20, 2019, against First Data for employment-

based discrimination on the basis of medical leave, disability, gender, pregnancy, retaliation and


                                                     1
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 2 of 9 PAGEID #: 720




constructive discharge, all under federal and state law. ECF No. 1. She also alleged a medley of

tort claims for negligent and intentional infliction of emotional distress, eavesdropping, and

invasion of privacy. Id. In addition to suing her former employer First Data, Kelly also brought

these claims against individual employees at First Data, law firms that had previously

represented First Data in unrelated actions, and individual attorneys at those law firms. Id. The

various Defendants moved to dismiss the Complaint and all causes of action through their

respective motions under Rule 12(b)(6). ECF Nos. 17, 19, 22.

             On June 30, 2020, the Court dismissed every Defendant and every cause of action in

Kelly’s Complaint, except for her claim in Count II against First Data that it failed to

accommodate her disability under the ADA. ECF No. 48. In Count II, Kelly alleges that First

Data failed to grant her a disability accommodation request to work from home. ECF No. 1 at

PAGEID (“p.”) 35-36, ¶¶ 258-278. Specifically, Kelly alleges that in January 2017, Ording

revoked a previously-granted disability accommodation for Kelly to work from home. Id. at pp.

13, 35, ¶¶ 100, 271.

             Discovery began on the ADA claim and on October 28, 2020, First Data served its First

Set of Requests for Admission (“RFA”) by email and USPS first class mail on Kelly. Statement

of Material Facts (“SOMF”), attached as Exhibit 1, ¶ 1. In accordance with Rule 36, Kelly’s

written responses or objections to the RFA were due within 30 days after service. Kelly did not

answer or object to the RFA in 30 days, nor did she request an extension of time.

             Over a month after the due date, First Data followed up with Kelly on January 4, 2021 to

give her a second chance to respond to the RFA. SOMF, ¶ 2. Defendant’s counsel emailed Kelly

(attaching another copy of the RFA):




                                                    -2-
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 3 of 9 PAGEID #: 721




                    Per the email below from October 28, your responses were due
                    within 30 days of service. This email is to confirm that we did not
                    receive a response.

SOMF, ¶ 3. Once again, Kelly did not answer or object to the RFA, and she also ignored First

Data’s attempts to schedule her deposition.

             On January 25, 2021, three months after their service on Kelly, First Data filed a motion

under Rule 36 asking the Court to deem the RFA as admitted. SOMF, ¶ 4. Kelly’s response or

opposition to First Data’s motion was due on February 16, 2021, but she did not respond or

oppose First Data’s motion. SOMF, ¶ 5. On March 2, 2021, the Court issued an Order to Show

Cause, ordering Kelly to respond by March 15, 2021, to the question as to “why the long-

overdue requests for admission should not be deemed to be admitted under Rule 36(a)(3).”

SOMF, ¶ 6. Kelly did not respond to the Order to Show Cause. SOMF, ¶ 7. On April 12, 2021,

the Court ordered that the RFA have been admitted by Kelly. SOMF, ¶ 8.

2.           UNDISPUTED FACTS CONCERNING KELLY’S EMPLOYMENT

             On November 14, 2017, Kelly notified First Data of her voluntary resignation effective

November 30, 2017. SOMF, ¶ 16, 19. From November 2016 until November 30, 2017, Robin

Ording, Vice President of Talent Development for First Data, was Kelly’s supervisor. SOMF, ¶

9.

             Following the birth of a child in March 2015, Kelly never requested a reasonable

accommodation for a disability from First Data through the remainder of 2015 or in 2016 or

2017. SOMF, ¶ 10. Kelly did not suffer from any disability from March 2015 through 2017 that

prevented her from driving to work at First Data’s office. SOMF, ¶ 11. The reason Kelly wanted

to work from home was not due to a disability or need for an accommodation, but instead was




                                                     -3-
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 4 of 9 PAGEID #: 722




because Kelly disliked the length of her commute to work and preferred to stay home with her

children. SOMF, ¶ 12.

             Once Ording became Kelly’s supervisor in November 2016, Kelly never advised Ording

that she had been previously granted an accommodation due to a disability. SOMF, ¶ 13. Had

Kelly been granted an ongoing accommodation due to a disability, the Human Resources

Department would have advised Ording of that accommodation. SOMF, ¶ 14. Kelly, however,

never advised First Data that she suffered from a disability from March 2015 through 2017 by

submitting a Workplace Adjustment Form. SOMF, ¶ 15.

             When Kelly notified Ording of her voluntary resignation in November 2017, Kelly stated

it was due to personal and family issues and her desire to spend more time with her family.

SOMF, ¶ 17. Ording suggested that Kelly could instead request a leave of absence or temporarily

work from home, which Kelly declined. SOMF, ¶ 18. Kelly’s employment ended effective

November 30, 2017. SOMF, ¶ 19.

3.           STANDARD OF REVIEW

             3.1    The Standard for Summary Judgment

             “Summary judgment is appropriate under Fed. R. Civ. P. 56 where the opposing party

fails to show the existence of an essential element for which that party bears the burden of

proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The movant must initially show the

absence of a genuine issue of material fact. Id. at 323. Once the movant carries its burden, the

“burden shifts to the nonmoving party [to] set forth specific facts showing there is a genuine

issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). Rule 56 “requires the

nonmoving party to go beyond the [unverified] pleadings” and submit admissible evidence

supporting its position. Celotex, 477 U.S. at 324.



                                                   -4-
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 5 of 9 PAGEID #: 723




             A party opposing a motion for summary judgment “may not rest upon the mere

allegations or denials of his pleading, but . . . must set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 248. It is not sufficient for the nonmoving party to

merely “show that there is some metaphysical doubt as to the material facts.” Street v. J.C.

Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989). Instead, the nonmoving party must show

that “the evidence presents a sufficient disagreement to require submission to a jury.” Griffin v.

Hardrick, 604 F.3d 949, 953 (6th Cir. 2010) (citing Anderson, 477 U.S. at 252-52).

             3.2    The Standard for Requests for Admission

             Under Rule 36, “[a] matter is deemed admitted unless, within 30 days after being served,

the party to whom the request is directed serves on the requesting party a written answer or

objection addressed to the matter.” Fed. R. Civ. P. 36(a)(3). When a party does not respond,

requests for admission are deemed “admitted” under the Federal Rules of Civil Procedure. See

Price v. Total Bldg. Serv., Inc., 100 F.3d 957 (6th Cir. 1996); see also, Jelsma v. Knox Cty.,

Tennessee, 725 F. App’x 396, 398 (6th Cir. 2018); Whiteamire Clinic, P.A. Inc. v. Cartridge

World N. Am., LLC., 2019 WL 4451378, at *2 (N.D. Ohio Sept. 17, 2019) (un-responded to

requests for admission are deemed admitted).

             Any matter “admitted under this rule is conclusively established unless the court on

motion permits withdrawal or amendment of the admission.” Goodson v. Brennan, 688 F. App’x

372, 375-76 (6th Cir. 2017). A party’s failure to respond to a request for admission under

Rule 36 renders the matter “conclusively established” as a factual matter. Fed. R. Civ. P. 36; see

also Goodson, 688 F. App’x at 376 (finding that, under Fed. R. Civ. P. 36 , “by never responding

to [d]efendant’s RFAs, or filing a motion for relief, [p]laintiff admitted and conclusively

established as fact all statements therein[]”). “[C]onclusive admissions cannot be overcome at



                                                    -5-
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 6 of 9 PAGEID #: 724




the summary judgment stage by contradictory affidavit testimony or other evidence in the

record.” Id.

             Here, not only are the RFAs conclusively established as a factual matter due to Kelly’s

failure to respond under Rule 36, but they are also admitted because the Court entered an Order

deeming them admitted. SOMF, ¶ 8.

4.           ARGUMENT

             Kelly’s entire case is based on her unfounded allegation that First Data either failed to

grant her a disability accommodation to work from home or that it revoked an allegedly

previously granted accommodation to work from home (Kelly has never been entirely clear on

which it is). Regardless of her allegations, there is no dispute of fact that Kelly never requested

an accommodation to work from home and that First Data never revoked any such

accommodation under the ADA. With no facts to support her allegations, summary judgment

should be entered.

             To establish a prima facie case for failure to accommodate, Kelly must satisfy each of the

following five elements:

             (1)    She is disabled under the ADA;
             (2)    She was otherwise qualified for her position, with or without reasonable
                    accommodation;
             (3)    First Data knew or had reason to know about her disability;
             (4)    She requested an accommodation; and
             (5)    First Data failed to provide a reasonable accommodation.

Aldini v. Kroger Co. of Mich., 628 F. App’x 347, 350 (6th Cir. 2015).

             First Data moved under Rule 12(b)(6) to dismiss Count II, but the Court denied the

motion because Kelly sufficiently alleged in her Complaint that Ording may have rescinded a

previously-granted accommodation to work from home. ECF No. 35, p. 583-84. While

Plaintiff’s allegations in her Complaint may have been able to withstand a motion to dismiss,

                                                      -6-
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 7 of 9 PAGEID #: 725




those allegations about an alleged prior accommodation to work from home are now unsupported

by the record and cannot survive summary judgment in the face of undisputed facts.

             Contrary to Kelly’s allegations in the Complaint, it is undisputed that following the birth

of a child in March 2015, Kelly never requested a reasonable accommodation for a disability

from First Data through the remainder of 2015 or in 2016 or 2017. SOMF, ¶ 10. Kelly neither

suffered from a disability from March 2015 through 2017, nor did she suffer from a disability

that prevented her from driving to work during that time. SOMF, ¶ 11. Instead, the reason Kelly

wanted to work from home was solely because she disliked the length of her commute and

preferred to stay home with her children. SOMF, ¶ 12.

             Furthermore, it is undisputed that Kelly never advised Ording that she had been

previously granted an accommodation due to a disability. SOMF, ¶ 13. Had Kelly been granted

an ongoing accommodation due to a disability, the Human Resources Department would have

advised Ording of that accommodation. SOMF, ¶ 14. Kelly, however, never advised Ording that

she suffered from a disability and Kelly never submitted a Workplace Adjustment Form for a

disability accommodation from March 2015 through 2017. SOMF, ¶ 15.

             On November 17, 2017, Kelly told Ording that she was voluntarily resigning because of

personal and family issues and her desire to spend more time with her family. SOMF, ¶ 17.

Ording suggested to Kelly that rather than resigning, she could instead request a leave of absence

or temporarily work from home. SOMF, ¶ 18. Kelly declined these offers. SOMF, ¶ 18. Kelly’s

last date of employment was November 30, 2017. SOMF, ¶ 19.

             It is undisputed that Kelly failed to respond to the RFA served by First Data and that each

of the admissions in the RFA are now admitted. SOMF, ¶¶ 1-8. Where a plaintiff (such as Kelly)

fails to respond to requests for admission, thus admitting the disputed facts, the court may enter



                                                     -7-
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 8 of 9 PAGEID #: 726




summary judgment in the defendant’s (First Data’s) favor because there is no genuine dispute of

material fact. Hill v. Universal Fid., LP, 2018 WL 2291421, at *6 (N.D. Ohio Apr. 26, 2018);

Info-Hold, Inc. v. Muzak LLC, 2013 WL 940393, at *2 (S.D. Ohio Mar. 08, 2013) (“Plaintiff's

failure to timely respond to Defendant's Third Set of Requests for Admission alone is sufficient

basis on which to grant summary judgment to Defendant.”); Adam v. Airway Mfg. Co., 2019 WL

6609257, at *2 (N.D. Ohio Dec. 05, 2019) (granting summary judgment after non-moving party

failed to respond to requests for admission, thus making there no genuine dispute of material

fact).

             The undisputed facts in this case are based not only on Kelly’s admissions, but also on

the affidavit of her supervisor Robin Ording. These undisputed facts demonstrate that Kelly has

no facts to satisfy the prima facie elements of an ADA failure to accommodate claim. It is

undisputed that Kelly cannot prove during the relevant time period: (i) that she suffered from a

disability under the ADA (element 1 of a prima facie case), (ii) that First Data had knowledge of

a disability (element 3), (iii) that she requested a reasonable accommodation (element 4), or (iv)

that First Data failed to provide or revoked a required reasonable accommodation under the ADA

(element 5). SOMF, ¶¶ 10-15. Kelly’s failure to meet any one of the above elements would

require dismissal, but here, Kelly has failed to satisfy four of the five required elements for a

prima facie case for failure to accommodate a disability under the ADA. See Aldini, 628 F.

App’x at 351 (affirming summary judgment where plaintiff could not satisfy prima facie

elements of ADA failure to accommodate claim).

5.           CONCLUSION

             There is no dispute of material fact that Kelly cannot meet the prima facie elements of

her ADA claim in Count II of the Complaint. For this reason, First Data respectfully requests that



                                                     -8-
38095108.4
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-1 Filed: 05/10/21 Page: 9 of 9 PAGEID #: 727




this Court grant its Motion for Summary Judgment, and grant such other and further relief as the

Court deems appropriate.

                                            Respectfully submitted,

                                            /s/ Laura E. Salzman

                                            Laura E. Salzman (0095304)
                                            Roetzel & Andress, LPA
                                            250 East Fifth Street, Suite 310
                                            Cincinnati, OH 45202
                                            Telephone: (513) 361-0200
                                            Facsimile: (513) 361-0335
                                            Email: lsalzman@ralaw.com

                                            Gary B. Eidelman (adm. pro hac vice)
                                            Michael P. Cianfichi (adm. pro hac vice)
                                            Saul Ewing Arnstein & Lehr LLP
                                            500 East Pratt Street, Suite 900
                                            Baltimore, Maryland 21202
                                            Telephone: (410) 332-8975
                                            Facsimile: (410) 332-8976
                                            gary.eidelman@saul.com
                                            michael.cianfichi@saul.com

                                            Counsel for Defendant First Data Corporation




                                               -9-
38095108.4
